EX-99.h.1.H Sixth Amended and Restated Schedule A to the Transfer Agency Agreement by and between Scout Funds and UMB Fund Services, Inc. Funds Scout Stock Fund Scout Mid Cap Fund Scout Small Cap Fund Scout International Fund Scout International Discovery Fund Scout Core Bond Fund Scout Core Plus Bond Fund Scout TrendStar Small Cap Fund The undersigned, intending to be legally bound, hereby execute this Sixth Amended and Restated Schedule A to the Transfer Agency Agreement dated April 1, 2005, and executed by and between Scout Funds and UMB Fund Services, Inc., to be effective as of the day of , 2011. UMB FUND SERVICES, INC.SCOUT FUNDS By: By: Title:John P. Zader, PresidentTitle: Andrew J. Iseman, President
